560



                              OFFICE OF THE AITORNEY GENERAL OF TEXAS
                                               AUSTIN
         GROVERSE~LERS

        ATTORNEY         Gr~cnrr




                                                                                                                   5, you reguert                    thlr
               dewtuut                   to                                                                        oathuertun                 neight                        .
                                                                                                  amled           dler        ArtlAla         7oQk,
                                                                                                  t8la b R f ttedt
                                                                                                              .
                                                                                                              .
                                                                                                              . ”:
                                                                                                               .
                                                                                                               .
                                                                                                               .




                                                                                , io r th e r o le p Ip p o w o f a nlo 8d-
                                                                              .o rp r o p er tyo ur led l8 laturtato
                                                                         fleei8 or Mata                                of the oorport
                                                   PI,                                    ueept               l   loo8l &           gea t
                                                                                                                                        rho         ro-
              8-8    i.8 8& -80     iOr th0 8010 OprpOW Of ~8trrtiOE         Or-,
              it8 b88tEo88 8t tt8 tow          tha?..    8OUthW8k?8   ??Owt
              IbO8dorlUO      iEtl'&8~bkrriw@8        %8-,      WOFdO.8 itb@Ve                                                                                          '




                                                                                                                                              .       .+.   :‘.!,I

1s” r---t..“----.         I   -    --   --..-a.-   .-   .   --.e   . ..m...    L.m,I..Y    1l.n   -   ,“-“-        w   -   &-“ycI       a-&       w’,un        r*,~un
\\c,                                                                                                             ,*.
    ,                                                                                                                  561




        ':
                                Tb8   &Wti~nt             8OOtiOn8     Of th0 8ktUt8         =,      a8 iOl-
         1OV81                                                                   :
                                                                                             .;.,
                                                                                                ,.
                                ‘8.OtfOa 1.              (a) fh.N      i8 h8r8bT 18&h         l




                       rttaobd thoroto rt tho tlu of the sale, rhothor
                       ruoh.oonridurtion bo %a th8 Mtao  QS orrh crrd-
                       it, or  8Xbng8 or other 1U;ogmrty, or r.oo&na-
                       tiorr og thaw. fa th olvo a ttho ooqridoyrtloa r e-
                       oo@rd by tho wllu   ine1nd.i by td ‘w&d       b7 i:
                                  Qorornmoatt,them.ryo?b?*ril                               tax
d

                      't&8:Iro6oral
             ,
                      - 8hul.:bi,'de@Ot8d                fio8 OWb:oOn~id@r~biOa             fOr.hv
                 ;.
                        urpom ot oom$utlmg the' mount ‘of tWle~i~d                                  by
                      Phl8 &tiOb                gpo0 8th       rot8il    &a;       ~                         .



                            %eOi 8.              There      18’hWObY      ladedA       a&    .t8x        .
                  ,f   562




./-..   .




            ___
                                                                                                                                         563

 Jooorebk Oeor&oX, 8&oplud,                                              pago 4
 :,


             ‘:t         VOuld             668I  t0 b8 6mOat  -08 tb 8t6tUt. It-'
              Wli                  tht      th0, MO tU letled br &NH Bill 6 18
             OlOWlf                      t’Out4d          tb   t&   r+tifl           66k8        t4X.00       llotw
             t6hi8k8  Ud bU fjt?                                                             thO88      OOtk8id.t&
              tf-8 b666h rbOt0

          ‘it alLbe  aoted  18'rwtlor       with 8.&a    2 of th#
 A8t Iht w ?18b8 tax.18 &rIOd uppa 'a r66Id66t Of thI6
 8t6tO 6r by #iru O? 6Orp6r6tfOM   dal6ll6d    6S’dOh&bU8ilL888
.&6 thi6                8t6kr’                    ~8OUthrO6t6l’6~~~t                        Liru6       16 &Ot 6 NIfd8ht
 lf W8awo,boiaglwwpoFrtod                                                          au&F th4 law                 of aa1uorai8,
 901 16 it .dolliOfbdin thi8 atate,. ~@UMO it h68 it8 grf&
 OiPb%.OfiiOe and oh00 OS bUrflA888 in th8 atat@ of &1601&
 #OR0 @oi St8 OfifO8r8             W.  UOri8fbd                                     in      tht8       at&t.    Or &?8 r.8.
 Ldea@              6f thi8 8t8t.J ‘thWOi6lW,                                  th8
‘vhloh             8outhvwt8ra   ?reItht
'tulnq666tiOnro6ldb8      6
 %X68,. V&%rh n801v68 the
 MI8         &6%q+68,.,~.64.                                           ..‘.                        ’    .,
    ..
                    .
                   fact8      k’
                             68              th8                     8hO~          .ib       O&atfOtt                 18   Wigagrd
 rdtty ia IEt8r6t6to.Oom+roo                                           ‘#ad        do88 agt do uf intr68Wt6                          .
 bu8iO)66, .&.rwh,                                   it     tall6 r;tu               th6 t&& oi Uv Uid dm
 by tb 8WU8    OWt                                        Of tb. -                  8t6t.6 t.6tb, 8666 Oi




                                                                                                                                         .




         .              ...            . .. '1.,.. .,                         'F
                                     .                                                       .
                                    . . t                                                               .
                              '.
                                                                      :       564

    BOROr8bh Oeorg8 8.    Shmppud,   pqp   5



         ti iortrouatrlity of lnt8rrwt0 8OIp)rOO. ff
         th0 tOt'RU, the tu 8hould b. 8Urtbimdj Ii th8
         l4tt*r, It 0Umly oontrrrooer     th8 o-coo    ol8uw
         MdU8tb0h0%dd.            &1806 rod WOlJh     Va
         x80tuolr;l, ul9 0. a. e45, 49 a. ot. t79, 7s L. M.
         6as, aad 88668 oft.&

                800 air0 tho oa80 of Iorthua ?&oIiIo UIlv8yi Oom-
    p8ay we Xoarufo?d, l5 Fed. Sm.        30s (dooldod by a f-JuQo
    court)   Ud whloh e&S rwuood by,the Va.Itod$kt08 8t@Fuo
    cow    irr 30s 0. a. 17, 58 a. Qt. 415, 00 8000u0t 0i u0k 0f
    jLWi8dfOtiOm     UOBSt,   Vh02’0i.a th0 00-t thOFoU&ly 0OD3bb.8
    th0 UW     Oi Bfw       t. OOldOP -0      w88t8rR Lf.Ei88,88 Vol.];
    68 iatbrr 008pufoa -808,     rt pagrr 305 to 311.

               lRWp88tioBBblyth8 tu a8 lovkd @bon. I8 & a lx a ln
    t8x OD IartrumeWItk8         we4 uholly Ir LatirrUU    oommroo,
    rrrdim vk* Oi thr i~W&Olmg ruk of i.4~68 rpplled to 8outh-
    V08tOrR &Of&t      LiE08,  VO\tl4 be UMoll8tftlXtf~l rob fW8lid
    81 an uadtmburden calatrrrtato        oommreo ia vlo~tloa or.
    Artlok I, beotlo& 8, C&au         J, uld tb Foartoeoth bmeadmeot
    Of the fh8tftUtiOtL     Of t& Voit@d 8tm8r

              Th8 kr a8 lppxfd       t0 8OUthYO8tUIt?P6&ht-Liru8




              .
.
                                                                      :
                                                                          :
ijaoorablo Ooorgo H. Rbqvard,   paa.   6




oKRcdb
                                                   .




                                           .   .




             :




       2